67 F.3d 304
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Larry WOODS, Appellant,v.James PURKETT, Appellee.
No. 94-3689.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 14, 1995.Filed:  Sept. 25, 1995.

Before FAGG, Circuit Judge, GIBSON, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Larry Woods appeals the district court's denial of his petition for writ of habeas corpus.  The district court adopted the magistrate judge's report holding that Woods failed to show cause for his procedural default in state court.  On review, we find no errors of law in the magistrate judge's analysis.  Accordingly, we affirm.  See 8th Cir.  R. 47B.